  Case 20-01004         Doc 59     Filed 07/22/20 Entered 07/22/20 15:31:50           Desc Main
                                     Document     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                    Chapter 11
 Terrance J. McClinch,                              Case No. 18-10568

                             Debtor


 Joseph A. Palsa, in his capacity as Trustee
 Under the Arthur L. McClinch Trust Dated
 April 3, 1981,
                                                    Adv. Proc. No. 20-1004
                             Plaintiff
   v.

 Terrance J. McClinch,

                             Defendant


                             ORDER UNDER FED. R. BANKR. P. 7016

          The Federal Rules of Bankruptcy Procedure direct the Court to “decide . . . whether: (1) to

hear and determine [an adversary] proceeding; (2) to hear the proceeding and issue proposed

findings of fact and conclusions of law; or (3) to take some other action. Fed. R. Bankr. P. 7016(b).

This direction exists because of the requirements of the United States Constitution with respect to

the exercise of judicial power. See generally Stern v. Marshall, 564 U.S. 462 (2011); N. Pipeline

Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50 (1982). At the Court’s direction, the parties

submitted memoranda addressing the appropriate course in this adversary proceeding. See [Dkt.

Nos. 44 and 46].

          This proceeding is easily distinguishable from the proceeding in Stern v. Marshall. There,

the debtor brought suit—in the form of a counterclaim—against a creditor seeking an affirmative

recovery from the creditor in an effort to augment the bankruptcy estate. The counterclaim was not
  Case 20-01004        Doc 59     Filed 07/22/20 Entered 07/22/20 15:31:50             Desc Main
                                    Document     Page 2 of 2



necessarily resolved in determining the creditor’s claim against the bankruptcy estate. Here, the

debtor is a defendant. The Plaintiff’s complaint does not seek to augment the estate; rather, the

Plaintiff’s complaint appears to be an effort to assert a claim against the estate (whether or not the

confirmation order is revoked under 11 U.S.C. § 1144). For this reason, the Court concludes that

this is a core proceeding, see 28 U.S.C. § 157(b), and there is no Constitutional impediment to the

entry of judgment. The Court will hear and determine this proceeding. See Fed. R. Bankr. P.

7016(b)(1).

       The Court reserves the right to revisit this order, on the Court’s own motion, following

disposition of the Plaintiff’s Motion to Dismiss Counterclaims [Dkt. No. 50]. By issuing this order,

the Court is not determining whether the Defendant is, or is not, entitled to a jury trial on any aspect

of the Plaintiff’s complaint.




Date: July 22, 2020
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -2-
